COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                     NOTICE OF ORDER ON MOTION

Cause number:               01-12-00996-CR
Style:                      Craig Anthony Crooks
                            v The State of Texas
Date motion filed*:         March 13, 2013
Type of motion:             Motion to substitute attorney of record
Party filing motion:        Appellant
Document to be filed:

Is appeal accelerated? No

If motion to extend time:
        Original due date:
        Number of previous extensions                          Current Due date:
granted:
        Date Requested:

Ordered that motion is:

              Granted
               If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions
                        to extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         In the motion to substitute, counsel fails to certify that appellant, Craig Anthony Crooks,
         was served with the motion either in person or by both certified and first-class mail. See
         TEX. R. APP. P. 6.5(b), (d), 9.5(d). The motion as presented is denied.

Judge's signature: Jim Sharp
                 X

Date: May 8, 2013



November 7, 2008 Revision